BUTZNER, Senior Circuit Judge,
dissenting:
Although United States v. Sells, 463 U.S. 418, 103 S.Ct. 3133, 77 L.Ed.2d 743 *454(1983), and United States v. Baggot, 463 U.S. 476, 103 S.Ct. 3164, 77 L.Ed.2d 785 (1983), do not retroactively invalidate a pri- or disclosure order entered pursuant to Fed.R.Crim.P. 6(e), the government is not entitled to continued access to the grand jury materials after the Supreme Court’s decisions in Sells and Baggot without showing a particularized need for the material. See Thorpe v. Housing Authority, 393 U.S. 268, 281, 89 S.Ct. 518, 525, 21 L.Ed.2d 474 (1968) (an appellate court must apply the law in effect at the time it renders its decision).
The government’s continued access to the grand jury materials violates the policy of protecting grand jury secrecy acknowledged by the Supreme Court in Sells, 103 S.Ct. at 3138 n. 6:
Each day this order remains effective the veil of secrecy is lifted higher by disclosure to additional personnel and by the continued access of those to whom the materials have already been disclosed. We cannot restore the secrecy that has already been lost but we can grant partial relief by preventing further disclosure. Quoting In re Grand Jury Investigation (Sells, Inc.), 642 F.2d 1184, 1188 (9th Cir.1981).
The government’s continued access to the grand jury materials after a change in the applicable law constitutes disclosure that is subject to the requirements of Sells and Baggot. In re Grand Jury Investigation, 774 F.2d 34, 40-42 (2d Cir.1985). See also In re Sells, 719 F.2d 985, 990-92 (9th Cir. 1983).
It is prospective application of Sells and Baggot to disclosures occurring after the cases were decided that entitles the appellants to relief. Instead of affirming the district court, I would remand the case with directions to prohibit further disclosure of the grand jury material in pending civil and administrative proceedings unless the government shows a particularized need.